           Case 1:19-cv-03564-ELH Document 35 Filed 09/02/20 Page 1 of 3



                                   United States District Court
                                      District of Maryland
                                        Northern Division

 PUBLIC INTEREST LEGAL FOUNDATION, INC.,

                                                    Plaintiff,
    v.

 LINDA H. LAMONE, et al.,                                        Case No. 1:19-CV-03564-ELH

                                                  Defendants.


                            JOINT STIPULATION OF DISMISSAL

         Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiff and Defendants in

the above-captioned action hereby stipulate that this action be dismissed in its entirety with

prejudice.

Dated: September 2, 2020.

Respectfully submitted:


  /s/ Noel H. Johnson
Noel H. Johnson* (Wisconsin Bar                        Richard L. Costella, Esquire
#1068004)                                              Federal Bar No.: 14095
Public Interest Legal Foundation, Inc.                 Glenn E. Bushel
32 E. Washington St., Ste. 1675                        Federal Bar No.: 00936
Indianapolis, IN 46204                                 Tydings & Rosenberg LLP
Tel: (317) 203-5599                                    One East Pratt Street, Suite 901
Fax: (888) 815-5641                                    Baltimore, Maryland 21202
njohnson@PublicInterestLegal.org                       Direct Phone: (410) 752-9700
                                                       Facsimile: 410.727.5460
J. Christian Adams* (Virginia Bar #42543)              Email: rcostella@tydingslaw.com
Public Interest Legal Foundation, Inc.                 Email: gbushel@tydingslaw.com
1555 King St., Ste. 200
Alexandria, VA 22314                                   Attorneys for Plaintiff Public Interest
Tel: (317) 203-5599                                    Legal Foundation
Fax: (888) 815-5641
adams@PublicInterestLegal.org
* Admitted pro hac vice


                                              1
         Case 1:19-cv-03564-ELH Document 35 Filed 09/02/20 Page 2 of 3



BRIAN E. FROSH

Attorney General of Maryland

  /S/ Andrea W. Trento
ANDREA W. TRENTO (Fed. Bar # 28816)
Assistant Attorney General
Office of the Attorney General
Civil Division
200 St. Paul Place, 20th Floor
Baltimore, Maryland 21202
atrento@oag.state.md.us
(410) 576-6472; (410) 576-6955 (fax)

Attorneys for Defendants




                                       2
         Case 1:19-cv-03564-ELH Document 35 Filed 09/02/20 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I hereby certify that on September 2, 2020, I electronically filed the foregoing using the

Court’s ECF system, which will serve notice on all registered parties.


                                               /s/ Noel H. Johnson
                                             Noel H. Johnson
                                             njohnson@publicinterestlegal.org
                                             Counsel for Plaintiff




                                             3
